Case 1:18-cr-20685-KMW Document 387 Entered on FLSD Docket 05/03/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-CR-20685-WILLIAMS/TORRES

  UNITED STATES OF AMERICA

  vs.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

                 Defendant.
                                                     /

  IN RE:

  OLYMPIA DE CASTRO,

                 Third-Party Petitioner.
                                                     /

                        JOINT MOTION FOR A SCHEDULING ORDER

         The United States of America, through the undersigned Assistant United States Attorneys,

  along with Counsel for Third-Party Petitioner, respectfully request the Court enter a scheduling

  order in this criminal forfeiture ancillary proceeding, regarding approximately $900,000 in

  proceeds from the sale of real property.

         This proceeding is controlled by Criminal Rule 32.2. Under Rule 32.2, “the court may

  permit the parties to conduct discovery in accordance with the Federal Rules of Civil Procedure if

  the court determines that discovery is necessary or desirable to resolve factual issues.” Third-Party

  Petitioner desires to take discovery, served discovery requests, and noticed depositions. In

  response, the Government served discovery requests, but does not believe discovery (including its

  own) is necessary or desirable in this case. Nevertheless, in an abundance of caution and to reach

  a hearing efficiently, the parties requests the Court enter a scheduling order pursuant to Fed. R.
Case 1:18-cr-20685-KMW Document 387 Entered on FLSD Docket 05/03/2021 Page 2 of 4




  Civ. P. 16 and L.R. 16.1. 1

           Pursuant to Local Rule 16.1(b)(2) following conference between the Government and

  counsel for Third-Party Petitioner, the parties report as follows:

           (A) Settlement is unlikely;

           (B) Additional parties are not likely to appear—the time to file a claim on the subject
           property expired March 16, 2021 (ECF No. 317);

           (C) No additional time is necessary to join parties, amend pleadings, or to file and hear
           motions, and the discovery cut off should be June 4, 2021 2;

           (D) The issues in this ancillary forfeiture proceeding already are narrow, the parties plan
           to stipulate to facts and admissibility of evidence, and the parties do not anticipate motions
           for summary judgment;

           (E) There is no necessity or desirability to amend pleadings;

           (F) The parties are willing to stipulate to admissibility of relevant and reliable documents,
           and to facts in efforts to streamline the hearing. Under Rule 32.2(b)(1)(B), evidence already
           in the record is admissible and may inform the Court’s determination. The Court also may
           consider evidence that is “relevant and reliable.” Fed. R. Crim. P. 32.2(b)(1)(B); accord
           United States v. Jafari, 85 F. Supp. 3d 679, 684–85 (W.D.N.Y. 2015) (“[T]he traditional
           rules of evidence do not apply [to criminal forfeiture proceedings], and courts may consider
           hearsay and other inadmissible evidence so long as it is sufficiently reliable.”), aff’d, 663
           F. App’x 18 (2d Cir. 2016); United States v. Ward, 2017 WL 2881582, at *2 (W.D. Mich.
           July 5, 2017) (same) (citing cases).

           (G) Because under Rule 32.2(b)(1)(B), all evidence already in the record is admissible, the
           Government intends to rely on testimony already in the record and may not call any live
           witnesses. Third-Party Petitioner expects to call live witnesses.

           (H) This matter already is referred to Magistrate Judge Edwin G. Torres;

           (I) The parties estimate a one-day hearing;

           (J) The parties request a hearing the week of June 14, 2021;

           (K) There is one forthcoming issue on privilege that will require the Court’s attention.

  1
    While Criminal Rule 32.2 provides for discovery according to the Civil Rules—if necessary or desirable, this
  ancillary proceeding is not on all fours with a plenary civil action, and not all deadlines and considerations apply.
  2
    If the Court agrees with the Government that correspondence with the defendant concerning the subject property is
  discoverable (see below “(K)”), the Government may require additional time for follow-up discovery. Similarly, due
  to the ongoing pandemic (or otherwise), it remains possible a witness will become temporarily unavailable for
  deposition and the parties will require additional time to accommodate that witness.



                                                           2
Case 1:18-cr-20685-KMW Document 387 Entered on FLSD Docket 05/03/2021 Page 3 of 4




         Third-Party Petitioner asserts a joint-defense agreement with the defendant and contends
         correspondence including the defendant concerning the subject property does not waive
         privilege. The Government disagrees and will seek any documents purportedly withheld
         on this basis. While this dispute is not ripe as of writing because Third-Party Petitioner has
         not yet responded to the Government’s discovery requests (which responses are not yet
         due), this explanation is responsive to L.R. 16.1(b)(2)(K). At the appropriate time, and
         presuming Third-Party Petitioner maintains her objection, the Government will raise the
         dispute according to L.R. 26(g)(1) and Your Honor’s standing Order Setting Discovery
         Procedures.

         (L) In the event the hearing is not scheduled as the parties propose, it is widely expected
         that criminal jury trials will resume in July as scheduled and the Government’s schedules
         may shift, as may the Court’s.

         Further, pursuant to L.R. 16.1(b)(3), the parties propose the following schedule, which also

  is included in the accompanying order:

         (A) Assignment to a particular track pursuant to Local Rule 16.1(a) is not applicable;

         (B) All discovery to end by June 4, 2021;

         (C) Nothing to agree to or be decided by the Court regarding ESI;

         (D) No agreement on privilege;

         (E) No additional parties are to be joined, and the deadline to amend the petition has passed;

         (F) No dispositive pretrial motions are anticipated to be filed;

         (G) Because no dispositive pretrial motions are anticipated to be filed, there is no date
         certain for the Court to resolve them;

         (H) No proposed use of the Manual on Complex Litigation and no need for other rule
         variations;

         (I) No pretrial conference to be held; and

         (J) Hearing to be held during the week of June 14, 2021.



                                 [Signature block on following page]




                                                   3
Case 1:18-cr-20685-KMW Document 387 Entered on FLSD Docket 05/03/2021 Page 4 of 4




        Respectfully submitted,

         DEVINE GOODMAN & RASCO, LLP                JUAN ANTONIO GONZALEZ
                                                    ACTING UNITED STATES
                                                    ATTORNEY

         By:            /s/                         By:            /s/
         Guy A. Rasco                               Joshua Paster
         Fla. Bar No.: 727520                       Nalina Sombuntham
         2800 Ponce de Leon Blvd., Suite 1400       Assistant United States Attorney
         Coral Gables, FL 33134                     Court ID No. A5502616
         Telephone: (305) 374-8200                  99 N.E. 4th Street, 7th Floor
         grasco@devinegoodman.com                   Miami, Florida 33132-2111
         Counsel for Third-Party Petitioner         Telephone: (305) 961-9342
         Olympia De Castro                          Facsimile: (305) 536-4089
                                                    joshua.paster@usdoj.gov
                                                    nalina.sombuntham2@usdoj.gov
                                                    Counsel for United States of America




  Dated: May 3, 2021




                                                4
